UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22077 Prospector Funds, Inc. (Exact name of registrant as specified in charter) 370 Church St., Guilford, CT 06437 (Address of principal executive offices) (Zip code) Prospector Partners Asset Management, LLC, 370 Church St., Guilford, CT 06437 (Name and address of agent for service) (203) 458-1500 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:December 31, 2007 Item 1. Report to Stockholders. PROSPECTOR CAPITAL APPRECIATION FUND PROSPECTOR OPPORTUNITY FUND ANNUAL REPORT www.prospectorfunds.com DECEMBER 31, 2007 PROSPECTOR FUNDS, INC. FEBRUARY 22, 2008 To the Shareholders and Directors of Prospector Capital Appreciation Fund and Prospector Opportunity Fund: Welcome to the Prospector Funds family!We are pleased to report our results for the partial year ended December 31, 2007.The funds were launched on September 28, 2007 into a turbulent equity market.We believe that this choppy environment has allowed us to invest your money prudently into attractive investment opportunities. How We Got Here It has been quite a millennium so far in the stock market.We began at the peak of the internet bubble when internet companies sold equity to fund advertising campaigns, telecommunications companies vastly overspent on building national fiber optic networks, and new valuation metrics such as price to eyeballs (web page views) dominated the scene.As the bubble burst, corporate malfeasance came to light (Worldcom, Global Crossing, Tyco, Enron, et al), causing a crisis in confidence in corporate America.As a result the technology/internet laden Nasdaq fell by 75% and the broader S&P 500 dropped 44% by the end of 2002. The Fed, under the leadership of Alan Greenspan, intervened by cutting short term rates fast and hard to 1% in an attempt to limit the longer term damage.This abundance of cheap funding precipitated a boom in borrowing activity.Most everyone levered up, including consumers, corporations, and institutional investors.The easy borrowing led to rapid asset price inflation as vacation houses, commercial real estate, fine art, and companies all appreciated rapidly from 2003 through 2006. Wall Street satisfied the rising appetite for leverage by creating innovative new structures, such as securitization of new asset classes (e.g. sub prime), collateralized debt obligations (CDO) and collateralized loan obligations (CLO).The common element of these new constructs was the removal of consequences to the originator of the loan for the ultimate performance of the loan. The rating agencies fell prey to smooth talking investment bankers who made the case for high ratings for these untested securities.Regulators watched the banks while the most aggressive action occurred in the unregulated world of hedge funds and derivatives. The U.S. consumer enjoyed the fruits of rising wealth, driven by home values and stock market/retirement account balances.The consumer responded to this good fortune by increasing spending faster than income growth for the past few years, keeping the U.S. economy on a solid growth trend through 2006. By early 2007, the first signs of concern appeared in the form of rising defaults by sub prime borrowers.The percentage of households in the U.S. who own their own home had risen rapidly to an all time high.This increase was driven primarily by the lure of rapid price appreciation and the availability of mortgage debt to less creditworthy borrowers at low introductory rates.The rising default statistics were quickly dismissed as "an isolated segment" by institutional investors.By mid summer 2007, the problems had spread to CDO’s containing sub prime mortgage debt, resulting in a first wave of ratings downgrades of these structures which precipitated further sharp price declines. Price declines in leveraged portfolios then triggered margin calls.Investors tried to clear out their sub prime and related CDO positions but found few takers and unacceptable prices.Hence they started to unload assets that were more saleable such as high yield and leveraged loans.This put pressure on prices in those markets and resulted in contagion of the credit crisis to these markets.Compounding the issue was the fact that many of 1 PROSPECTOR FUNDS, INC. these leveraged holders (e.g. structured investment vehicles or SIV’s) of "now" less liquid assets were themselves funded short term in the commercial paper market.Investors quickly lost confidence in these vehicles and refused to roll their funding.Over the period of a few short months, investors have cycled from viewing the world as a champagne flute half full to seeing the current environment as a half empty beer mug. Money center banks and major investment banks have been stuck holding large inventories of questionable assets and funding commitments.In recent months, concurrent with changes in top management, they have begun to report huge write downs of the value of questionable assets, causing capital shortfalls.Auditors are less likely to bless "mark to model" pricing for these assets.The full force of the credit crunch is upon us. Ben Bernanke and the Fed changed course in September and continued in December by cutting short term rates.The easy money tonic administered by the Fed may or may not prove the best medicine.Should an economy made drunk (and dependent) on excess leverage brought about by an accommodating central bank be given an extra shot of easy money at the first sign of the shakes (detoxification)?Will rising inflationary forces accelerate?Will foreigners lose their appetite for dollar reserves?Will easy money increase banks willingness to lend or consumers desire to borrow?Should the Fed bail out institutional speculators who overextend themselves time and time again? Where We Are Capital Appreciation Fund: The investment objective of the Capital Appreciation Fund is capital appreciation.The investment strategy utilized by Prospector Partners Asset Management, LLC (the "Advisor") to achieve this objective for the Capital Appreciation Fund is to invest in securities using a value orientation consisting of bottom-up fundamental value analysis with an emphasis on balance sheet strength.In pursuit of its value oriented strategy, the Capital Appreciation Fund will invest without regard to market capitalization. Since the fund’s inception on September 28, 2007 through December 31, 2007, the Capital Appreciation Fund reflected a -0.32% return to shareholders as compared to the S&P 500 index return for the same period of -3.62%. Portfolio gainers included energy and electric utility shares which substantially offset weakness in real estate related, independent power producer, and pharmaceutical issues. Opportunity Fund: The general investment policy of the Opportunity Fund is to invest using the same value orientation as the Capital Appreciation Fund.In pursuit of its value-oriented strategy, the Advisor for the Opportunity Fund will invest significantly in small-to-mid capitalization companies with market capitalizations at the time of investment in the range of between $150 million and $15 billion. Since the fund’s inception on September 28, 2007 through December 31, 2007, the Capital Appreciation Fund has returned 0.11% to shareholders as compared to the Russell Mid Cap index return of -3.80% and the Russell 2000 index return of -5.58% for the same period. Opportunity Fund investments in energy and consumer staple industries generated solid performance and offset declines in the prices of financial services and restaurant shares. 2 PROSPECTOR FUNDS, INC. Outlook The macro outlook is mixed.Most positive is that interest rates remain historically low with an accommodating Fed.GDP and corporate profits growth are slightly positive.Corporate balance sheets remain generally strong.When these factors are combined with a mid teens earnings multiple, the outlook for investing in equities seems reasonable.On the other hand, the housing market is in terrible shape with price declines, increased unsold inventory and foreclosures, and painful mortgage price resets still on the horizon.Consumer spending outlook is murky with concerns about energy, healthcare, and housing costs weighing heavily.Inflation pressure is rising while the value of the dollar is falling as a result of the Fed’s actions.The M&A market has cooled as the availability of credit has contracted.The odds of an economic slowdown in 2008 have risen as well. As always, now is the most difficult time to invest. Respectfully submitted, John D. Gillespie Richard P. Howard Kevin R. O’Brien Performance data quoted represents past performance; past performance does not guarantee future results.Short-term performance, in particular, is not a good indication of the fund’s performance, and an investment should not be made based solely on returns. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Funds invests in smaller and mid-cap companies, which involve additional risks such as limited liquidity and greater volatility.The fund may hold restricted securities purchased through private placements.Such securities can be difficult to sell without experiencing delays or additional costs. Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments.These risks are fully disclosed in the prospectus. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000 Index, as ranked by market capitalization.The Russell Midcap Index measures the performance of the mid-cap segment of the U.S. equity universe.The Russell Midcap Index is a subset of the Russell 1000¨ Index.In includes approximately 800 of the smallest securities based on a combination of their market cap and current index membership.The Russell Midcap Index represents approximately 31% of the total market capitalization of the Russell 1000 companies.You cannot invest directly in an index. Prospector Funds, Inc. are distributed by Quasar Distributors, LLC. (02/08) 3 PROSPECTOR FUNDS, INC. Capital Appreciation Fund The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed maybe worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Rates of Return (%) Since Inception(1) to December 31, 2007 Capital Appreciation Fund -0.32% S&P 500 Index(2) -3.62% (1) September 28, 2007 (2) The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks.This Index cannot be invested in directly. 4 PROSPECTOR FUNDS, INC. Opportunity Fund The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed maybe worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Rates of Return (%) Since Inception(1) to December 31, 2007 Opportunity Fund 0.11% Russell 2000 Index(2) -5.58% Russell Midcap Index(3) -3.80% (1) September 28, 2007 (2) An unmanaged small-cap index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index. (3) An unmanaged mid-cap index that measures the performance of the 800 smallest companies in the Russell 1000 Index. 5 PROSPECTOR FUNDS, INC. EXPENSE EXAMPLE DECEMBER 31, 2007 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, redemption fees, wire transfer fees, maintenance fee (IRA accounts), and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 28, 2007 – December 31, 2007). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, shareholder servicing fees and other Fund expenses. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period" to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (09/28/07) Value (12/31/07) (09/28/07 to 12/31/07) Capital Appreciation Actual(2) $1,000.00 $ 996.80 $3.77 Capital Appreciation Hypothetical (5% return before expenses) 1,000.00 1,008.82 3.80 Opportunity Actual(2) 1,000.00 1,001.10 3.78 Opportunity Hypothetical (5% return before expenses) 1,000.00 1,008.82 3.80 (1) Expenses are equal to the fund’s annualized expense ratio for the period since inception of 1.50% and 1.50% for Capital Appreciation Fund and Opportunity Fund, respectively, multiplied by the average account value over the period, multiplied by the number of days in the period since inception/365 (to reflect the period since inception). (2) Based on the actual returns for the period from inception, September 28, 2007, through December 31, 2007 of -0.32% and 0.11% for Capital Appreciation Fund and Opportunity Fund, respectively. 6 PROSPECTOR FUNDS, INC. SECTOR ALLOCATION (% OF NET ASSETS) AS OF DECEMBER 31, 2007(1) Capital Appreciation Fund TOP 10 HOLDINGS (% OF NET ASSETS) AS OF DECEMBER 31, 2007(1)(2) Capital Appreciation Fund Mirant 6.7% Cimarex Energy 4.3% Calpine, 8.500%, 02/15/2011 4.1% E.I. Du Pont de Nemours 4.0% Unisource Energy 3.7% Post Properties 3.4% Barrick Gold 2.9% Newmont Mining 2.7% Berkshire Hathaway, Class B 2.6% YRC Worldwide, 4.886%, 01/15/2024 2.6% (1) Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. (2) Excludes short-term holdings. 7 PROSPECTOR FUNDS, INC. SECTOR ALLOCATION (% OF NET ASSETS) AS OF DECEMBER 31, 2007(1) Opportunity Fund TOP 10 HOLDINGS (% OF NET ASSETS) AS OF DECEMBER 31, 2007(1)(2) Opportunity Fund UST 2.7% Cimarex Energy 2.6% Unisource Energy 2.4% Invesco, ADR 2.4% Calpine, 8.500%, 02/15/2011 2.4% Mirant 2.4% Church & Dwight 2.1% CMS Energy 2.0% Zenith National Insurance 2.0% CACI International 1.9% (1) Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. (2) Excludes short-term holdings. 8 PROSPECTOR FUNDS, INC. SCHEDULE OF INVESTMENTS DECEMBER 31, 2007 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 59.7% Agricultural Products – 0.3% Saskatchewan Wheat Pool* 2,000 $ 27,012 Banks – 2.0% Capitol Federal Financial 1,500 46,500 Charter Financial 1,400 51,800 Fox Chase Bancorp* 100 1,140 Investors Bancorp* 1,000 14,140 Oritani Financial* 1,200 14,760 Rockville Financial 1,000 12,200 Roma Financial 300 4,707 Wauwatosa Holdings* 1,200 15,384 160,631 Chemicals – 4.0% E.I. Du Pont de Nemours 7,400 326,266 Consumer Discretionary – 4.8% E.W. Scripps, Class A 1,200 54,012 Fortune Brands 600 43,416 H&R Block 3,000 55,710 Meredith 3,400 186,932 New York Times, Class A 2,700 47,331 387,401 Consumer Staples – 1.6% Coca-Cola 800 49,096 Tootsie Roll Industries 3,000 82,260 131,356 Energy – 10.7% Chevron 300 27,999 Cimarex Energy 8,200 348,746 Clayton Williams Energy* 200 6,232 Encore Acquisition* 1,800 60,066 Hess 1,600 161,376 Petro – Canada 2,800 150,136 Plains Exploration & Production* 2,235 120,690 875,245 Healthcare – 1.5% Pfizer 5,500 125,015 See Notes to the Financial Statements 9 PROSPECTOR FUNDS, INC. SCHEDULE OF INVESTMENTS – CONTINUED DECEMBER 31, 2007 Capital Appreciation Fund – Continued Description Shares Value COMMON STOCKS – 59.7% (CONTINUED) Industrials – 0.2% Tyco International 500 $ 19,825 Information Technology – 1.8% Automatic Data Processing 1,800 80,154 IBM 300 32,430 Xerox 2,000 32,380 144,964 Insurance – 4.8% Berkshire Hathaway, Class B* 45 213,120 Cincinnati Financial 1,300 51,402 Employers Holdings 2,600 43,446 Marsh & McLennan 1,400 37,058 State Auto Financial 1,900 49,970 394,996 Metals & Mining – 9.3% Alcoa 2,900 105,995 Barrick Gold 5,600 235,480 Gold Fields, ADR 11,500 163,300 Newmont Mining 4,500 219,735 Norsk Hydro, ADR 1,100 15,720 Northgate Minerals* 6,000 18,180 758,410 Paper & Forest Products – 2.1% Domtar* 3,400 26,146 Fraser Papers* 2,500 6,789 International Paper 800 25,904 Neenah Paper 200 5,830 TimberWest Forest 7,100 105,750 170,419 Real Estate Investment Trusts – 3.8% Post Properties 8,000 280,960 Thomas Properties Group 3,000 32,340 313,300 Utilities – 12.8% British Energy Group 2,800 30,600 Mirant* 14,000 545,720 See Notes to the Financial Statements 10 PROSPECTOR FUNDS, INC. SCHEDULE OF INVESTMENTS – CONTINUED DECEMBER 31, 2007 Capital Appreciation Fund – Continued Description Shares Value COMMON STOCKS – 59.7% (CONTINUED) Utilities – 12.8% (Continued) MMC Energy* 2,000 $ 7,000 NorthWestern 3,000 88,500 Sierra Pacific Resources 4,300 73,014 Unisource Energy 9,500 299,725 1,044,559 Total Common Stocks (Cost $4,949,083) 4,879,399 Par CONVERTIBLE CORPORATE BONDS – 24.3% Amdocs, 0.500%, 03/15/2024 $ 100,000 101,625 Amgen, 0.125%, 02/01/2011 225,000 205,031 Anglogold Ashanti, 2.375%, 02/27/2009 200,000 200,700 Archer Daniels, 0.875%, 02/15/2014 150,000 180,937 Carnival, 1.132%, 04/29/2033 125,000 82,656 Conseco, 3.500%, 09/30/2035 75,000 65,531 ERP Operating, 3.850%, 08/15/2026 150,000 143,850 Eastman Kodak, 3.375%, 10/15/2033 175,000 178,063 Electronic Data Systems, 3.875%, 07/15/2023 100,000 99,375 JetBlue Airways, 3.750%, 03/15/2035 25,000 21,687 Medtronic, 1.500%, 04/15/2011 175,000 186,813 Prudential Financial, 2.733%, 12/12/2036 (a) 75,000 74,745 St Jude Medical, 1.220%, 12/15/2008 100,000 100,250 UAL, 5.000%, 02/01/2021 25,000 25,969 Walt Disney, 2.125%, 04/15/2023 75,000 85,500 Wyeth, 4.886%, 01/15/2024 (a) 200,000 211,008 YRC Worldwide, 3.375%, 11/25/2023 25,000 20,500 Total Convertible Corporate Bonds (Cost $1,976,909) 1,984,240 CORPORATE BOND – 4.1% Calpine, 8.500%, 02/15/2011* (b) (Cost $339,455) 300,000 337,500 See Notes to the Financial Statements 11 PROSPECTOR FUNDS, INC. SCHEDULE OF INVESTMENTS – CONTINUED DECEMBER 31, 2007 Capital Appreciation Fund – Continued Description Shares Value RIGHT– 0.0% Fraser Papers (Cost $193) 2,500 $ 13 SHORT-TERM INVESTMENT – 13.2% AIM Short-Term Treasury Portfolio (Cost $1,075,972) 1,075,972 1,075,972 Total Investments – 101.3% (Cost $8,341,612) 8,277,124 Other Assets and Liabilities, Net – (1.3%) (109,127 ) Total Net Assets – 100.0% $ 8,167,997 * Non-income producing security. (a) Variable rate security at December 31, 2007. (b) Security in default at December 31, 2007. ADR – American Depository Receipt See Notes to the Financial Statements 12 PROSPECTOR FUNDS, INC. SCHEDULE OF INVESTMENTS DECEMBER 31, 2007 Opportunity Fund Description Shares Value COMMON STOCKS – 86.1% Agricultural Products – 1.0% Saskatchewan Wheat Pool* 4,400 $ 59,428 Banks – 10.1% Abington Bancorp 11,300 106,220 Charter Financial 1,040 38,480 Countrywide Financial 500 4,470 Fox Chase Bancorp* 8,900 101,460 Heritage Financial Group 2,360 26,550 OceanFirst Financial 1,200 18,972 Oritani Financial* 7,100 87,330 Roma Financial 3,700 58,053 State Bancorp 2,600 33,800 UnionBanCal 800 39,128 ViewPoint Financial Group 600 9,918 Westfield Financial 7,100 68,870 593,251 Chemicals – 0.6% Scotts Miracle-Gro 1,000 37,420 Consumer Discretionary – 3.8% AFC Enterprises* 7,300 82,636 American Eagle Outfitters 1,400 29,078 Dollar Thrifty Automotive Group* 1,100 26,048 Landry’s Restaurants 1,800 35,460 NVR* 100 52,400 225,622 Consumer Staples – 8.5% Church & Dwight 2,250 121,657 Heineken Holding 1,500 84,938 Hershey 2,660 104,804 Tootsie Roll Industries 1,200 32,904 UST 2,900 158,920 503,223 Diversified Financials – 5.1% Bear Stearns 210 18,533 Cowen Group* 2,700 25,677 Invesco, ADR 4,500 141,210 Legg Mason 800 58,520 See Notes to the Financial Statements 13 PROSPECTOR FUNDS, INC. SCHEDULE OF INVESTMENTS – CONTINUED DECEMBER 31, 2007 Opportunity Fund – Continued Description Shares Value COMMON STOCKS – 86.1% (CONTINUED) Diversified Financials – 5.1% (Continued) Leucadia National 1,200 $ 56,520 300,460 Energy – 7.5% Cimarex Energy 3,600 153,108 Encore Acquisition* 1,700 56,729 Hugoton Royalty Trust 3,800 85,234 Plains Exploration & Production* 1,967 106,218 San Juan Basin Royalty Trust 1,200 40,032 441,321 Industrials – 2.7% MTC Technologies* 2,500 58,750 Toro 1,800 97,992 156,742 Information Technology – 7.7% CACI International* 2,440 109,239 Dynamics Research* 1,962 21,228 Network Appliance* 1,300 32,448 Novellus Systems* 3,300 90,981 SAIC* 4,800 96,576 Symantec* 2,000 32,280 Zebra Technologies* 2,000 69,400 452,152 Insurance – 19.4% AON 1,700 81,073 Arch Capital Group* 1,200 84,420 Assurant 1,200 80,280 Axis Capital Holdings 2,600 101,322 Chubb 1,070 58,401 CIGNA 1,500 80,595 Cincinnati Financial 1,500 59,310 Hanover Insurance Group 1,500 68,700 Lancashire Holdings* 10,900 78,979 Lincoln National 1,200 69,864 Max Capital Group 2,100 58,779 Platinum Underwriters Holdings 2,100 74,676 Safety Insurance Group 1,500 54,930 See Notes to the Financial Statements 14 PROSPECTOR FUNDS, INC. SCHEDULE OF INVESTMENTS – CONTINUED DECEMBER 31, 2007 Opportunity Fund – Continued Description Shares Value COMMON STOCKS – 86.1% (CONTINUED) Insurance – 19.4% (Continued) Wesco Financial Group 186 $ 75,702 Zenith National Insurance 2,600 116,298 1,143,329 Metals & Mining – 3.5% Gold Fields, ADR 7,500 106,500 Kinross Gold* 5,400 99,360 205,860 Paper & Forest Products – 2.4% Domtar* 6,500 49,985 Neenah Paper 800 23,320 Timberwest Forest 4,700 70,004 143,309 Real Estate Investment Trusts – 3.1% Post Properties 2,900 101,848 Thomas Properties Group 7,600 81,928 183,776 Utilities – 10.7% CMS Energy 6,700 116,446 DPL 1,900 56,335 Mirant* 3,600 140,328 NorthWestern 3,500 103,250 Sierra Pacific Resources 4,200 71,316 Unisource Energy 4,500 141,975 629,650 Total Common Stocks (Cost $5,112,205) 5,075,543 Closed-End Fund – 0.2% Clough Global Opportunities Fund (Cost $9,477) 500 9,470 Par Corporate Bond – 2.4% Calpine, 8.500%, 02/15/2011* (a) (Cost $138,226) $ 125,000 140,625 See Notes to the Financial Statements 15 PROSPECTOR FUNDS, INC. SCHEDULE OF INVESTMENTS – CONTINUED DECEMBER 31, 2007 Opportunity Fund – Continued Description Shares Value SHORT-TERM INVESTMENT – 9.4% AIM Short-Term Treasury Portfolio (Cost $557,708) 557,708 $ 557,708 Total Investments – 98.1% (Cost $5,817,616) 5,783,346 Other Assets and Liabilities, Net – 1.9% 112,385 Total Net Assets – 100.0% $ 5,895,731 * Non-income producing security. (a) Security in default at December 31, 2007. ADR – American Depository Receipt See Notes to the Financial Statements 16 PROSPECTOR FUNDS, INC. STATEMENTS OF ASSETS AND LIABILITIES DECEMBER 31, 2007 Capital Appreciation Fund Opportunity Fund ASSETS: Investments, at market value (Cost $8,341,612 and $5,817,616 respectively) $ 8,277,124 $ 5,783,346 Cash — 144 Receivable for investment securities purchased 77,188 — Receivable for dividends and interest 25,286 7,780 Receivable for capital shares sold — 299,900 Receivable for adviser reimbursements 50,256 50,321 Offering costs 64,020 64,020 Prepaid expenses and other assets 15,916 15,916 Total assets 8,509,790 6,221,427 LIABILITIES: Payable for investment securities purchased 199,314 188,434 Payable to adviser 69,662 64,937 Accrued distribution fees 2,352 1,725 Accrued expenses and other liabilities 70,465 70,600 Total liabilities 341,793 325,696 NET ASSETS $ 8,167,997 $ 5,895,731 COMPOSITION OF NET ASSETS: Portfolio Capital $ 8,211,460 $ 5,946,347 Accumulated net realized gain (loss) on investments 21,030 (16,342 ) Net unrealized depreciation of investments (64,493 ) (34,274 ) Total Net Assets $ 8,167,997 $ 5,895,731 CAPITAL STOCK, $0.0001 par value Authorized 500,000,000 500,000,000 Issued and Outstanding 546,581 394,194 NET ASSET VALUE, REDEMPTION PRICE, AND OFFERING PRICE PER SHARE $ 14.94 $ 14.96 See Notes to the Financial Statements 17 PROSPECTOR FUNDS, INC. STATEMENTS OF OPERATIONS FOR THE PERIOD SEPTEMBER 28, 2007(1) THROUGH DECEMBER 31, 2007 Capital Appreciation Fund Opportunity Fund INVESTMENT INCOME: Interest income $ 9,203 $ 5,553 Dividend income 21,513 21,521 Less: Foreign taxes withheld (408 ) (193 ) Total investment income 30,308 26,881 EXPENSES: Directors’ fees 50,032 50,032 Audit fees 25,024 25,024 Legal fees 22,448 22,448 Offering costs 21,620 21,620 Investment advisory fees 17,571 13,247 Administration fees 10,672 10,672 Fund accounting fees 9,600 9,600 Transfer agent fees 6,146 5,996 Custodian fees 4,212 4,212 Distribution fees 3,993 3,011 Registration fees 3,938 3,888 Other expenses 3,548 3,548 Postage and printing fees 1,288 1,288 Total expenses 180,092 174,586 Less: Fee waivers (156,132 ) (156,522 ) Total net expenses 23,960 18,064 NET INVESTMENT INCOME 6,348 8,817 REALIZED AND UNREALIZED GAINS (LOSSES): Net realized gain (loss) on investments 21,504 (5,978 ) Net change in unrealized depreciation of investments (64,493 ) (34,274 ) Net loss on investments (42,989 ) (40,252 ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ (36,641 ) $ (31,435 ) (1) Inception date of each fund. See Notes to the Financial Statements 18 PROSPECTOR FUNDS, INC. STATEMENTS OF CHANGES IN NET ASSETS Capital Appreciation Fund Opportunity Fund For the period For the period September 28, 2007(1) September 28, 2007(1) to to December 31, 2007 December 31, 2007 OPERATIONS: Net investment income $ 6,348 $ 8,817 Net realized gain (loss) on investments 21,504 (5,978 ) Net change in unrealized depreciation on investments (64,493 ) (34,274 ) Net decrease resulting from operations (36,641 ) (31,435 ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold 8,155,359 5,877,349 Proceeds from reinvestment of distributions 6,376 20,839 Payments for shares redeemed (285 ) (195 ) Net increase from capital share transactions 8,161,450 5,897,993 DISTRIBUTIONS PAID FROM: Net investment income (6,822 ) (9,168 ) Net realized gains — (11,669 ) Total distributions to shareholders (6,822 ) (20,837 ) TOTAL INCREASE IN NET ASSETS 8,117,987 5,845,721 NET ASSETS: Beginning of period 50,010 50,010 End of period (including undistributed net investment income of $0 and $0, respectively) $ 8,167,997 $ 5,895,731 TRANSACTIONS IN SHARES: Shares sold 542,839 389,481 Shares issued in reinvestment of distributions 426 1,392 Shares redeemed (18 ) (13 ) Net increase 543,247 390,860 (1) Inception date of the fund. See Notes to the Financial Statements 19 PROSPECTOR FUNDS, INC. FINANCIAL HIGHLIGHTS Capital Appreciation Fund September 28, 2007(1) through December 31, 2007 For a Fund share outstanding throughout the period NET ASSET VALUE: Beginning of period $ 15.00 OPERATIONS: Net investment income 0.01 Net realized and unrealized loss on investments (0.06 ) Total from operations (0.05 ) LESS DISTRIBUTIONS: From net investment income (0.01 ) From net realized gains — Total distributions (0.01 ) NET ASSET VALUE: End of period $ 14.94 TOTAL RETURN (0.32 )%(2) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in thousands) $ 8,168 Ratio of expenses to average net assets: Before expense reimbursement 11.28 %(3) After expense reimbursement 1.50 %(3) Ratio of net investment income (loss) to average net assets: Before expense reimbursement (9.38 )%(3) After expense reimbursement 0.40 %(3) Portfolio turnover rate 5 %(2) (1) Inception date of the fund. (2) Not annualized. (3) Annualized. See Notes to the Financial Statements 20 PROSPECTOR FUNDS, INC. FINANCIAL HIGHLIGHTS Opportunity Fund September 28, 2007(1) through December 31, 2007 For a Fund share outstanding throughout the period NET ASSET VALUE: Beginning of period $ 15.00 OPERATIONS: Net investment income 0.02 Net realized and unrealized gain on investment securities (0.01 ) Total from operations 0.01 LESS DISTRIBUTIONS: From net investment income (0.02 ) From net realized gains (0.03 ) Total distributions (0.05 ) NET ASSET VALUE: End of period $ 14.96 TOTAL RETURN 0.11 %(2) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in thousands) $ 5,896 Ratio of expenses to average net assets: Before expense reimbursement 14.50 %(3) After expense reimbursement 1.50 %(3) Ratio of net investment income (loss) to average net assets: Before expense reimbursement (12.27 )%(3) After expense reimbursement 0.73 %(3) Portfolio turnover rate 18 %(2) (1) Inception date of the fund. (2) Not annualized. (3) Annualized. See Notes to the Financial Statements 21 PROSPECTOR FUNDS, INC. NOTES TO THE FINANCIAL STATEMENTS DECEMBER 31, 2007 1.ORGANIZATION Prospector Funds, Inc. (the "Corporation") was organized as a Maryland corporation on June 6, 2007 and is registered under the Investment Company Act of 1940 (the "1940 Act"), as amended, as an open-end diversified management investment company.The Corporation issues its shares in series, each series representing a distinct portfolio with its own investment objectives and policies.There are two series presently authorized, the Prospector Capital Appreciation Fund and the Prospector Opportunity Fund (individually a "Fund" and collectively the "Funds").The Funds commenced operations on September 28, 2007. 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by each Fund: Security Valuation– Portfolio securities which are traded on an exchange are valued at the last sales price reported by the exchange on which the securities are primarily traded on the day of valuation.If there are no sales on a given day for securities traded on an exchange or for securities not traded or dealt on any securities exchange for which over-the-counter market quotations are readily available, the latest bid quotation will be used.Debt securities with remaining maturities of 60 days or less may be valued on an amortized cost basis, which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium, regardless of the impact of fluctuating rates on the market value of the instrument.Any securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by Prospector Partners Asset Management, LLC (the "Adviser" or "Investment Manager") pursuant to procedures established under the general supervision and responsibility of the Funds’ Board of Directors. Distributions to Shareholders– Dividends from net investment income and distributions of net realized capital gains, if any, will be declared and paid at least annually.The character of distributions made during the period from net investment income or net realized gains may differ from the characterization for federal income tax purposes due to differences in the recognition of income, expense and gain items for financial statement and tax purposes.All short-term capital gains are included in ordinary income for tax purposes. Use of Estimates– The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Federal Income Taxes– The Funds intend to meet the requirements of subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all net taxable investment income and net realized gains to shareholders in a manner which results in no tax cost to the Funds.Therefore, no federal income or excise tax provision is required.The Funds recognize uncertain tax positions consistent with FASB Interpretation No. 48, "Accounting for Uncertainty in Income Taxes."As of December 31, 2007, there were no such uncertainties recognized in the accompanying financial statements. Foreign Currency Translation– The books and records relating to the Funds’ non-U.S. dollar denominated investments are maintained in U.S. dollars on the following bases:(1) market value of investment securities, assets, and liabilities are translated at the current rate of exchange; and (2) purchases and sales of investment securities, income, and expenses are translated at the relevant rates of exchange prevailing on the respective dates of such transactions.The Funds do not isolate the portion of gains and losses on investments in equity securities that is due to changes in the foreign exchange rates from that which is due to changes in market prices of equity securi- 22 PROSPECTOR FUNDS, INC. NOTES TO THE FINANCIAL STATEMENTS – CONTINUED DECEMBER 31, 2007 ties.The Funds report certain foreign currency-related transactions as components of realized gains for financial reporting purposes, whereas such components are treated as ordinary income for federal income tax purposes. Expenses– Expenses directly attributable to a Fund are charged to that Fund, while expenses attributable to more than one Fund are allocated among the respective Funds based on relative net assets or another appropriate basis.Offering costs for each Fund are being amortized on a straight-line basis over the first twelve months after commencement of operations of the Funds. Other– Investment and shareholder transactions are recorded on the trade date.Each Fund determines the gain or loss realized from the investment transactions on the basis of identified costs.Dividend income is recognized on the ex-dividend date.Interest income, including amortization of bond premium and discount, is recognized on an accrual basis. Reclassification of Capital Accounts– Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share.For the fiscal period ended December 31, 2007, the following reclassifications were made on the Statement of Assets
